Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                   August 27, 2014

The Court of Appeals hereby passes the following order:

A14D0472. ANTOINETTE EVANS v. IH4 PROPERTY GEORGIA, LP.

         Antoinette Evans seeks discretionary review of an order entered by the
Magistrate Court of Gwinnett County in this dispossessory action. “The only avenue
of appeal available from [a] magistrate court judgment is provided by OCGA § 15-10-
41 (b) (1), which allows for a de novo appeal to the state or superior court.” Handler
v. Hulsey, 199 Ga. App. 751 (406 SE2d 225) (1991). In other words, a party
aggrieved by a magistrate court ruling must first seek review in the state or superior
court.
         The Georgia Constitution requires that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” 1983 Ga. Const., Art. 6, Sec. 1, Para. 8; Bosma v. Gunter, 258
Ga. 664 (373 SE2d 368) (1988). Accordingly, this case is hereby TRANSFERRED
to the State Court of Gwinnett County for disposition.




                                         Court of Appeals of the State of Georgia
                                                                          08/27/2014
                                                Clerk’s Office, Atlanta,__________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.